DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 12/1/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,  9-10,  21, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih [US 2021/0175116]
►	With respect to claims 1 and 5,  (fig 1, text [0001]-[0089]) discloses the claimed semiconductor device structure, comprising: 
	a device (109); 
	a first dielectric material (113) disposed over the device;
	a conductive structure (125b) disposed in the first dielectric material, wherein the conductive structure includes a first sidewall; wherein the conductive structure comprises a first conductive feature; 

		a first spacer layer (143b’); and 
		a second spacer layer (123b) disposed on and in contact with the first spacer layer, wherein an air gap (143b’’) is formed between the first spacer layer and the second spacer layer.
►	With respect to claim 2, Shi discloses the first sidewall comprises a first surface, a second surface opposite the first surface, a third surface connecting the first surface and the second surface, and a fourth surface opposite the third surface.
►	With respect to claims 3-4, Shi discloses the first dielectric material comprises a second sidewall; wherein the first spacer layer is in contact with the second sidewall and the second spacer layer is in contact with the first sidewall.
►	With respect to claims 9-10, Shih (fig 1, text [0001]-[0089]) discloses the claimed semiconductor device structure, comprising: 
	a device (101); 
	a first dielectric material (107) disposed over the device; 
	a first conductive feature (109) disposed in the first dielectric material; 
	a second dielectric material (113) disposed over the first dielectric material, wherein the second dielectric material a first sidewall; 
	a conductive structure (125b) disposed in the second dielectric material; the conductive structure comprises a second sidewall;
 	a surrounding structure (143b’/123b/143b”) disposed in the second dielectric material, wherein the surrounding structure comprises: 
		a first spacer layer (143b’) comprising a first portion and a second portion, 	wherein the first portion of the first spacer layer is disposed on the first sidewall of the 
		a second spacer layer (123b) disposed on and in contact with the second portion 	of first 	spacer layer, wherein an air gap (143b”) is formed between the first portion of the 	first spacer layer and the second spacer layer.
►	With respect to claim 21, Shih (fig 1, text [0001]-[0089]) discloses the claimed semiconductor device structure, comprising: 
	a first dielectric material (107); 
	a first conductive feature (109) disposed in the first dielectric material; 
	a second dielectric material (113) disposed over the first dielectric material; 
	a conductive structure (125b) disposed in the second dielectric material; and
	a surrounding structure disposed in the second dielectric material surrounding the conductive structure, wherein the surrounding structure comprises:
		a first spacer layer (143b’) comprising a first portion and a second portion, 	wherein the first portion of the first spacer layer is disposed on a first sidewall of the 	second dielectric material, and the second portion of the first spacer layer is disposed on 	the first dielectric material;
		 a second spacer layer (123b) disposed on and in contact with the second portion 	of first 	spacer layer, wherein an air gap (143b”) is formed between the first portion of the 	first spacer layer and the second spacer layer.
Claims 1-7, 9-11, 14, 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hong et al [US 2019/0221475]
►	With respect to claim 1, Hong et al (fig 18, text [0001]-[0073]) discloses the claimed semiconductor device structure, comprising: 
	a device (11); 

	a conductive structure (25v/23v) disposed in the first dielectric material, wherein the conductive structure includes a first sidewall; wherein the conductive structure comprises a first conductive feature; 
	a surrounding structure (18v1/av1/21v1) disposed in the first dielectric material , wherein the surrounding structure surrounds the first sidewall of the conductive structure, and the surrounding structure comprises: 
		a first spacer layer (18v1); and 
		a second spacer layer (21v1) disposed on and in contact with the first spacer layer, wherein an air gap (Av1) is formed between the first spacer layer and the second spacer layer.
►	With respect to claim 2, Hong et al discloses the first sidewall comprises a first surface, a second surface opposite the first surface, a third surface connecting the first surface and the second surface, and a fourth surface opposite the third surface.
►	With respect to claims 3-4, Hong et al discloses the first dielectric material comprises a second sidewall; wherein the first spacer layer is in contact with the second sidewall and the second spacer layer is in contact with the first sidewall.
►	With respect to claim 5 -7, Hong et al discloses the conductive structure comprises a first conductive feature (Va); a second conductive feature (Wa) disposed over the first conductive feature; a first barrier layer (12v) wherein the first barrier is in contact with the surrounding structure, and the first conductive feature is disposed on the first barrier layer
►	With respect to claims 9-10, Hong (fig 18, text [0001]-[0073]) discloses the claimed semiconductor device structure, comprising: 
	a device (1); 
	a first dielectric material (3) disposed over the device; 
	a first conductive feature (7/9) disposed in the first dielectric material; 

	a conductive structure (Wa) disposed in the second dielectric material; the conductive structure comprises a second sidewall;
 	a surrounding structure (18w1/Aw1/21w1) disposed in the second dielectric material, wherein the surrounding structure comprises: 
		a first spacer layer (18w1) comprising a first portion and a second portion, 	wherein the first portion of the first spacer layer is disposed on the first sidewall of the 	second dielectric material, and the second portion of the first spacer layer is disposed on 	the first dielectric material; 
		a second spacer layer (21w1) disposed on and in contact with the second portion 	of first 	spacer layer, wherein an air gap (Aw1) is formed between the first portion of the 	first spacer layer and the second spacer layer;
	a sealing material (29) disposed over the air gap and between the first portion of the first spacer and the second spacer
►	With respect to claims 21 and 24, Hong et al (fig 18, text [0001]-[0073]) discloses the claimed semiconductor device structure, comprising: 
	a first dielectric material (3); 
	a first conductive feature (7/9) disposed in the first dielectric material; 
	a second dielectric material (15) disposed over the first dielectric material; 
	a conductive structure (Wa/Va) disposed in the second dielectric material; and
	a surrounding structure (18w1/Aw1/21w1/18v1/Av1/21v1) disposed in the second dielectric material surrounding the conductive structure, wherein the surrounding structure comprises:
		a first spacer layer (18w1) comprising a first portion and a second portion, 	wherein the first portion of the first spacer layer is disposed on a first sidewall of the 
		 a second spacer layer (21w1) disposed on and in contact with the second 	portion of first 	spacer layer, wherein an air gap (Aw1) is formed between the first portion 	of the first spacer layer and the second spacer layer;
	a sealing material (29) disposed over the air gap and between the first portion of the first spacer and the second spacer

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al [US 2020/0020697] in view of Hong et al [US 2019/0221475]
►	With respect to claim 1, Kim et al (fig 10B, text [0001]-[0219]) discloses a semiconductor device structure comprising:
	a device (transistor comprising active region 13, gate trench 15, gate dielectric 16, wordline 22, source/drain 19/20);
	a first dielectric material (24) disposed over the device;
	a conductive structure (37) disposed in the first dielectric material, wherein the conductive structure includes a first sidewall;

	a first spacer layer (31); 
	a second spacer layer (26) adjacent the first spacer layer, wherein the first spacer 
layer is separated from the second spacer layer by an air gap (38).
	Kim et al does not expressly teach the second spacer layer disposed and in contact with the first spacer layer.
	However, Hong et al (figs 18 & 19) teaches using equivalence of either the second spacer layer (21w1/21v1) disposed on and in contact with the first spacer layer (18W1/18v1) or the second spacer layer (21w1/21v1) adjacent the first spacer layer (18W1/18v1) wherein the air gap (Aw1/Av1) formed between the first spacer layer and the second spacer layer.
	Therefore, it would have been obvious for those skilled in the art, in view of Hong et al, to use the second spacer layer (21w1/21v1) disposed on and in contact with the first spacer layer (18W1/18v1), as being claimed, in semiconductor device structure of Kim to reduce parasitic capacitance problem in the semiconductor device structure for improve device performance.
 ►	 With respect to claim 2, Kim et al discloses the first sidewall comprises a first surface, a second surface opposite the first surface, a third surface connecting the first surface and the second surface, and a fourth surface opposite the third surface. 
►	With respect to claims 3 and 4, Kim et al discloses the first dielectric material (24) comprises a second sidewall; the first spacer layer (26) is in contact with the second sidewall, and the second spacer layer (31) is in contact with the first sidewall. 
►	With respect to claim 5, Kim et al discloses the conductive structure (37) comprises a first conductive feature (37M). 

►	 With respect to claim 7, Kim et al discloses (the conducive structure further comprises a first barrier layer (text [0148]), wherein the first barrier layer is in contact with the surrounding structure, and the first conductive feature is disposed on the first barrier layer.
►	With respect to claim 8, Kim et al discloses the conductive structure further comprises a second barrier layer (text [0148]) disposed on the first conductive feature and a second conductive feature (37U) disposed on the second barrier layer. 
►	With respect to claim 9, Kim et al (fig 10B, text [0001]-[0219]) discloses a semiconductor device structure comprising:
	a device (transistor comprising active region 13, gate trench 15, gate dielectric 16, wordline 22, source/drain 19/20);
	a first dielectric material (14) disposed over the device;
	a first conductive feature (22) disposed in the first dielectric material;
	a second dielectric material (24)n disposed over the first dielectric material, wherein the second dielectric material has a first sidewall;
	a conductive structure (37) disposed in the second dielectric material;
	a surrounding structure (26/38/31) disposed in the opening, wherein the surrounding structure comprises:
		a first spacer layer (26) comprising a first portion and a second portion, wherein
	the first portion of the first spacer layer is disposed on the first sidewall of the second 	dielectric material, and the second portion of the first spacer layer is disposed on the first 	dielectric material; 
		a second spacer layer (31) disposed on the second portion of first spacer layer,
	wherein an air gap (38) is formed between the first portion of the first spacer layer and


	Kim et al does not expressly teach the second spacer layer in contact with the first spacer layer.
	However, Hong et al (figs 18 & 19) teaches using equivalence of either the second spacer layer (21w1/21v1) in contact with the first spacer layer (18W1/18v1) or the second spacer layer (21w1/21v1) not in contact with the first spacer layer (18W1/18v1) wherein the air gap (Aw1/Av1) is formed between the first portion of the first spacer layer and the second spacer layer. 
	Therefore, it would have been obvious for those skilled in the art, in view of Hong et al, to use the second spacer layer (21w1/21v1) disposed on and in contact with the first spacer layer (18W1/18v1), as being claimed, in semiconductor device structure of Kim to reduce parasitic capacitance problem in the semiconductor device structure for improve device performance.
►	With respect to claim 10, Kim et al discloses the conductive structure (37) comprises a second sidewall.
►	With respect to claim 11, Kim et al discloses the second spacer layer (31) and the second portion of the first spacer layer (31) are in contact with the second sidewall. 
►	 With respect to claim 12, Kim et al discloses wherein the air gap (38U) has a width ranging from about 0.5 nm to about 6 nm (10 angstrom, text [0120]). 
►	With respect to claim 14, Kim et al discloses comprising a sealing material( 39’) disposed over the air gap and between the first portion of the first spacer layer and the second spacer layer. 
►	With respect to claim 15, Kim et al discloses comprising a third dielectric material (39) disposed on the second dielectric material, the surrounding structure, the conductive structure, and the sealing material.


	a first dielectric material (14);
	a first conductive feature (22) disposed in the first dielectric material;
	a second dielectric material (24)n disposed over the first dielectric material;
	a conductive structure (37) disposed in the second dielectric material; and
	a surrounding structure (26/38/31) disposed in the second dielectric material surrounding the conductive structure, wherein the surrounding structure comprises:
		a first spacer layer(26) comprising a first portion and a second portion, wherein 	the first portion of the first spacer layer is disposed on a first sidewall of the second 	dielectric material, and the second portion of the first spacer layer is disposed on the first 	dielectric material; and
		a second spacer layer (31) disposed on the second portion of first spacer layer, 	wherein an air gap (38) is formed between the first portion of the first spacer layer and 	the second spacer layer. 
	Kim et al does not expressly teach the second spacer layer in contact with the first spacer layer.
	However, Hong et al (figs 18 & 19) teaches using equivalence of either the second spacer layer (21w1/21v1) in contact with the first spacer layer (18W1/18v1) or the second spacer layer (21w1/21v1) not in contact with the first spacer layer (18W1/18v1) wherein the air gap (Aw1/Av1) is formed between the first portion of the first spacer layer and the second spacer layer. 
	Therefore, it would have been obvious for those skilled in the art, in view of Hong et al, to use the second spacer layer (21w1/21v1) disposed on and in contact with the first spacer layer (18W1/18v1), as being claimed, in semiconductor device structure of Kim to reduce 
►	With respect to claim 22, Kim et al discloses wherein the air gap (38U) has a width ranging from about 0.5 nm to about 6 nm (10 angstrom, text [0120]). 
►	With respect to claim 24, Kim et al discloses comprising a sealing material( 39’) disposed over the air gap and between the first portion of the first spacer layer and the second spacer layer.
►	With respect to claim 13 and 23, the claimed height of the air gap would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to claims 1-15, 21-25 have been considered but are moot in new ground rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819